Louis D. Levinson,
                                                                   International Financial Group,
                                                                       Inc., Guilford Specialty
                                                                        Group, Inc., Guilford
                                                                    Insurance Company, and The

                            Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 17, 2014

                                      No. 04-14-00606-CV

 ARGO GROUP US, INC., Colony Management Services, Inc., Colony Insurance Company,
 Colony National Insurance Company, Colony Specialty Insurance Company, Colony Agency
                Services, Inc., and Argo Group International Holdings, Ltd.,
                                         Appellants

                                                v.

   Louis D. LEVINSON, International Financial Group, Inc., Guilford Specialty Group, Inc.,
            Guilford Insurance Company, and The Burlington Insurance Company,
                                        Appellees

                  From the 224th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2014-CI-09550
                         Honorable Antonia Arteaga, Judge Presiding


                                         ORDER
       On September 9, 2014, a Texas attorney for certain appellees filed an unopposed motion
requesting this court to permit a non-resident attorney to appear for the certain appellees in this
court pro hac vice with regard to Appellate Cause No. 04-14-00606-CV. Although the motion is
unopposed, we must deny the motion because it is not in compliance with Rule XIX of the Rules
Governing Admission to the State Bar of Texas.

        To begin, the Rule contemplates two separate motions, one from the resident, sponsoring
attorney and one from the attorney seeking admittance pro hac vice. TEX. RULES GOVERN. BAR
ADM’N R. XIX(a), (b) (stating non-resident attorney shall file with court written, sworn motion
requesting permission to participate in particular case; stating motion of non-resident attorney
shall be accompanied by motion of resident practicing Texas attorney with whom non-resident
attorney shall be associated in proceeding of particular cause). Here, there was no motion from
the non-resident attorney, and although the sponsoring Texas attorney included some of the
information required by Rule XIX(a), not all of the information was included.

       The motion of the non-resident attorney, which is a separate motion from the sponsoring
attorney, must be sworn and contain: (1) his office address, telephone number, and facsimile
number; (2) the name and State Bar card number of a licensed Texas attorney with whom he will
be associated, along with the Texas attorney’s office address, telephone number, and facsimile
number; (3) a list of all cases and causes, including cause number and caption, in Texas courts in
which the non-resident attorney has appeared or sought to leave to appear or participate in within
the past two years; (4) a list of jurisdictions in which the non-resident attorney is licensed,
including federal courts, and a statement that he is an active member in good standing in each of
those jurisdiction; (5) a statement that the non-resident attorney has or has not been the subject of
disciplinary action by the Bar or courts of any jurisdiction in which he is licensed with the
preceding five years, and a description of any such disciplinary actions; (6) a statement that the
non-resident attorney has or has not been denied admission to the courts of any State or federal
court during the past five years; (7) a statement that the non-resident attorney is familiar with the
State Bar Act, the State Bar Rules, and the Texas Disciplinary Rules of Professional Conduct of
Texas, and will abide by and comply with the Act and Rules so long as the Texas proceeding is
pending and the non-resident attorney has not withdrawn from such proceeding. Id. R. XIX(a).
Admittedly, the Texas attorney included an exhibit to her motion, noting the non-resident filed
his Application for Pro Hac Vice Admission and paid the required fee. However, the letter
acknowledging the filing of the application and payment of the fee specifically noted this was
but a first step, and the non-resident attorney was required to file a sworn motion in compliance
with Rule XIX. As noted, there was no separate, sworn motion filed in this court by the non-
resident attorney. Thus, no compliance with Rule XIX(a).

      Accordingly, because the request to appear pro hac vice does not comply with all of the
mandates of Rule XIX, we DENY the request.




                                                      _________________________________
                                                      Marialyn Barnard, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of September, 2014.



                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court